IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43024

STATE OF IDAHO,                                )    2016 Unpublished Opinion No. 387
                                               )
       Plaintiff-Respondent,                   )    Filed: February 11, 2016
                                               )
v.                                             )    Stephen W. Kenyon, Clerk
                                               )
WESLEY GENE STANDLEY,                          )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order revoking probation and imposing a unified life sentence with fifteen years
       determinate for possession of heroin with intent to deliver, affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Dennis A. Benjamin, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Wesley Gene Standley appeals from the district court’s order revoking probation and
imposing a unified life sentence with fifteen years determinate for possession of heroin with
intent to deliver. We affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Standley pled guilty to possession of heroin with intent to deliver, Idaho Code § 37-
2732(a). The district court gave Standley the choice between a twelve-year sentence with four
years determinate and a life sentence with fifteen years determinate that would be suspended in
favor of ten years of probation. In doing so, the court emphasized the strict conditions that
would be imposed on Standley if he chose probation. The court made the following statements
throughout the sentencing hearing: “This is an all or nothing sentence for Wesl[e]y Standley;”

                                               1
“You come back with a probation violation, you’re gone. You are locked up for a long time;”
“I’m not going to gamble with you;” and “I’m here to tell you, Mr. Standley, that is, in fact, a
zero-tolerance probation.” The court also warned him that associating with unapproved persons
would violate his probation. The court stated,
       Here’s the things that will get you in trouble: . . . associating with people you
       shouldn’t associate with. I can’t tell you the number of times I see defendants
       come back in here, they’ve run into [an] old buddy, just like that. That’s your
       choice. Your probation officer has the authority to tell you who not to associate
       with. They can’t monitor you twenty-four hours a day. You’ve got to have the
       intelligence to know that if you put yourself back into that kind of environment,
       it’s just going to be a matter of time.
Despite the court’s admonitions, Standley chose probation.
       Item (24) of the general conditions of Standley’s probation agreement provided, “The
Defendant shall not associate with any person(s) designated by any agent of IDOC [the Idaho
Department of Correction].” Special condition (e) of the probation agreement stated, “The
defendant shall complete the Suboxone program that he is currently enrolled in through Dr.
[D.R.H.’s] office.   If the defendant quits the program prior to the completion date as
recommended by Dr. [D.R.H.], such conduct shall constitute a probation violation.” General
condition (15) required that Standley “meaningfully participate” in the Suboxone program.
       The State subsequently charged Standley with two probation violations, alleging that he
had unapproved contact with Danielle Schreiner and Matt Lewis, both known felons under IDOC
supervision, and failed to participate in and complete his treatment program by neglecting to take
his Suboxone medication as prescribed. Standley conceded that there was unapproved contact
with Danielle Schreiner and that this contact violated item (24) of the general conditions of his
probation agreement.    The court found Standley knew Schreiner was a felon under IDOC
supervision and his contact with her was a willful violation of his probation. The court also
found that Standley’s failure to take his Suboxone medication, as prescribed, violated special
condition (e) of his probation agreement. Accordingly, the court revoked Standley’s probation
and imposed his underlying sentence. Standley timely appeals.




                                                 2
                                                II.
                                           ANALYSIS
       Standley argues the district court abused its discretion by revoking probation and
imposing his underlying sentence. He also argues there was not sufficient evidence that he
violated special condition (e) of his probation agreement.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed. Beckett, 122 Idaho at 325,
834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a
probation revocation, the focus of the inquiry is the conduct underlying the trial court’s decision
to revoke probation. State v. Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012).
Thus, this Court will consider the elements of the record before the trial court relevant to the
revocation of probation issues which are properly made part of the record on appeal. Id.
       Idaho Code § 20-222(2) provides that “the court may issue a warrant for violating any of
the conditions of probation or suspension of sentence and cause the defendant to be arrested.
Thereupon the court . . . may revoke the probation and suspension of sentence and cause the
sentence imposed to be executed . . . .” Further, Idaho Criminal Rule 33(f)1 provides:
               The court shall not revoke probation except after a hearing at which the
       defendant shall be present and apprised of the grounds on which such action is
       proposed. . . . The court shall not revoke probation unless there is an admission by
       the defendant or a finding by the court, following a hearing, that the defendant
       willfully violated a condition of probation.


1
        Effective July 1, 2015, Idaho Criminal Rule 33(e) was renumbered as I.C.R. 33(f). The
current version of the rule was enacted on February 9, 2012.
                                                3
       Standley argues that the district court abused its discretion in revoking his probation and
imposing his underlying sentence because it did not exercise reason or act consistent with
applicable legal standards in reaching its decision. He asserts the court did not exercise reason in
reaching its decision because text messages and a ten-minute conversation with a “drug user”
alone do not “amount to a rational basis to revoke probation.” He asserts the court did not act
consistently with applicable legal standards by disregarding his rehabilitation and the protection
of society in reaching its decision. According to Standley, the court’s statement that it had no
evidence he used or distributed illegal drugs while on probation shows it disregarded his
rehabilitation and the protection of society in revoking probation. Further, he claims the court’s
assertion that he manipulated Schreiner is not supported by the record.
       Standley’s arguments fail because he willfully violated a condition of his probation.
Standley conceded there was unapproved contact with Schreiner that violated his probation.
Further, the district court found Standley knew Schreiner was a felon under IDOC supervision
and his contact with her was a willful violation of his probation. Because Standley admitted his
contact with Schreiner violated his probation and the court found the violation was willful,
Standley’s contact with Schreiner alone provided a sufficient basis to support the district court’s
order revoking probation and imposing his underlying sentence. Additionally, the court had
made it clear to Standley that any violation, especially contact with unapproved persons, would
violate his probation. At the sentencing hearing, the court emphasized to Standley that it would
strictly enforce the terms of his probation and specifically warned him that any contact with
unapproved persons would violate his probation. Considering the strictures the court placed on
Standley’s probation, his contact with Schreiner provided a sufficient basis for the court to
revoke his probation and impose his underlying sentence. While Standley contends that there is
no evidence the district court would revoke probation and execute his sentence based solely on
the unapproved contact, the record belies this assertion. The district court expressly stated that
unapproved contact would result in revocation. At the disposition hearing, the district court
discussed, at length, the significance of the violation before revoking probation. Thus, we need
not address Standley’s argument that there was not sufficient evidence that he violated special
condition (e) of his probation agreement. Accordingly, we hold that the district court did not
abuse its discretion in revoking Standley’s probation and imposing his underlying sentence.



                                                 4
                                              III.
                                       CONCLUSION
       The district court did not abuse its discretion in revoking Standley’s probation and
imposing his underlying sentence. The district court’s order revoking probation and imposing
Standley’s underlying sentence is affirmed.
       Judge GUTIERREZ and Judge HUSKEY CONCUR.




                                               5